Carley, Chief Judge.
In State v. Hughes, 189 Ga. App. 671 (377 SE2d 192) (1988), this Court reversed the judgment of the trial court which had suppressed conversations between Hughes and the police and all references to field sobriety tests given to Hughes prior to formal arrest. The Supreme Court granted the writ of certiorari and in Hughes v. State, 259 Ga. 227, 228 (378 SE2d 853) (1989), the judgment of this Court was affirmed in part and reversed in part. The Supreme Court held that “the trial court correctly suppressed reference to conversations between Hughes and the police.” Hughes v. State, supra. However, the Supreme Court affirmed this Court’s reversal of the trial court’s suppression order with regard to “the alphabet test and the physical dexterity tests.” Hughes v. State, supra. Accordingly, the prior judgment of this Court is vacated, the judgment of the Supreme Court is made the judgment of this Court and the judgment of the trial court *47is affirmed in part and reversed in part.
Decided June 21, 1989.
Patrick H. Head, Solicitor, Beverly M. Hartung, Assistant Solicitor, for appellant.
Melvin S. Nash, Mary A. Stearns, for appellee.

Judgment affirmed in part and reversed in part.


Deen, P. J., McMurray, P. J., Banke, P. J., Birdsong, Sognier, Pope, Benham and Beasley, JJ., concur.